t c memo united_states tax_court larry d and sheryl j svoboda petitioners v commissioner of internal revenue respondent docket no filed date the telecommunication relay service trs enables a hearing-impaired individual to communicate with a hearing individual over the telephone through the use of a relay operator ps subscribed to the adacom program which provided an alternative to the trs through the use of a computer rather than a relay operator on their federal_income_tax return ps claimed a disabled_access_credit see sec_44 i r c ps carried over some of the disabled_access_credit to their federal_income_tax return r disallowed the carryover of the credit in held because the adacom program was not acquired by ps in order for them to comply with the applicable_requirements of the americans with disabilities act of publaw_101_336 104_stat_327 the adacom program is not an eligible_access_expenditure for purposes of sec_44 i r c scott m estill and stephanie f long for petitioners richard d d’estrada for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issues for decision are whether petitioners are entitled to claim a tax_credit pursuant to sec_381 and sec_44 for their subscription to the adacom program program and if petitioners are entitled to a credit for their investment in the program the proper valuation of the program findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in morrison colorado during the year in issue petitioners subscribed to the program which was sold sponsored and administered by adacon unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the parties also discussed deductions taken on petitioners’ tax_return petitioners’ tax_year is not before the court accordingly we do not address this issue rule a advantage co inc adacom3 adacom is a colorado corporation headquartered in colorado springs colorado adacom developed a program to enable deaf or hearing-impaired individuals to communicate with hearing individuals and or businesses current technology a text telephone tty is an electronic device that allows a person to type conversations over telephone lines ttys do not amplify sound or convert speech to text a tty user can use the telecommunications relay services trs to call a person using a standard telephone and vice versa trs is a system by which a hearing person and a deaf person can communicate over the telephone trs employs a relay operator who receives the text from the deaf person the relay operator then reads the text to the hearing party when a hearing party provides a voice response the relay operator types the text of the spoken message and transmits the text to the tty trs is available in all states in the united_states and as required_by_law is provided free of charge by the local telephone company normal charges do apply to long distance telephone calls trs is available days per week hours per day as the parties refer to the company as adacom for clarity we shall do the same adacom technology during the year at issue adacom maintained a computer with tty software to allow a hearing impaired person to use a tty to call the adacom computer the computer then sent the text to a program subscriber who was required to have a computer with a standard modem a program subscriber could also use his computer equipped with a modem to contact the adacom computer to initiate calls to a tty user the adacom computer was available days per week hours per day if a program subscriber was unavailable when an attempt was made by the adacom computer to contact him a message was transmitted that could be retrieved at a later time once a communication was completed the text of the communication was deleted from the adacom computer_program subscribers were listed in the adacom yellow pages directory the adacom yellow pages directory listed only the subscribers to the program and contained information on how to communicate with the subscriber by listing a number code to access the adacom computer adacom also maintained a web site directory of its program subscribers adacom listed only program subscribers on the web site in addition to receiving a listing in the adacom yellow pages directory and on the web site the program entitled each program subscriber to hours of interpretative services of a sign language interpreter additionally the program entitled each program subscriber to hours of audit defense which consisted of representation before the internal_revenue_service irs to defend the claiming of the sec_44 credit and associated deductions of the program the audit defense services did not cover representation at the irs appeals level or the cost of litigation the subscription the subscription price of the program was dollar_figure annually the program subscribers were entitled to pay dollar_figure in cash and provide dollar_figure in promotional services to be performed by the program subscribers the promotional service programs which adacom valued at dollar_figure were as follows program a-11 referrals by the program subscribers program b-7 referrals by the program subscribers and the program subscribers were to display and distribute adacom brochures and program c-4 referrals by the program subscribers and the program subscribers were to display and distribute adacom brochures and display an adacom window decal adacom advised program subscribers to include dollar_figure in income deduct dollar_figure as an ordinary and necessary business_expense pursuant to sec_162 and claim a credit equal to dollar_figure pursuant to sec_38 and sec_44 the deduction of dollar_figure comprised the dollar_figure cash paid plus the excess of the promotional services income over the claimed credit amount--dollar_figure minus dollar_figure which equals dollar_figure adacom issued a form 1099-misc in the amount of dollar_figure to each program subscriber none of the people referred by the program subscribers were required to subscribe to the program in order for the referring program subscriber to obtain credit towards the purchase_price of the program petitioners’ tax_return during the tax_year petitioner larry d svoboda was employed full time as a computer programmer and petitioner sheryl j svoboda was employed part time as a teacher for petitioners filed a schedule c profit or loss from business claiming a business of sheryls tupperware and a schedule c for a second business of worldwide products for petitioners also filed a schedule c for sheryls tupperware but did not file a schedule c for worldwide products the business name listed on the adacom promotional services agreement signed by petitioner sheryl svoboda is lunar light enterprises for which no schedule c was filed for or on date petitioners subscribed to the program petitioners chose promotional service program c and furnished four referrals in the subscription agreement petitioners paid adacom dollar_figure dollar_figure in and dollar_figure per month for months in and were credited with dollar_figure in promotional services for a subscription to the program for the tax_year adacom issued a form_1099 to petitioners in the amount of dollar_figure for the tax_year this amount represented the alleged bartering income from adacom for promotional services and was reported on a schedule c for worldwide products for the taxable_year on the basis of their subscription to the program petitioners claimed a dollar_figure business_expense deduction and a dollar_figure sec_44 credit on their income_tax return for petitioners carried over a portion of the sec_44 credit to the deficiency for the taxable_year results from a carryover of the sec_44 credit from the taxable_year respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure as a result of the disallowance of petitioners’ claimed carryover of the sec_44 credit the total payments made by petitioners and stipulated by the parties equal dollar_figure the parties fail to explain the discrepancies contained in the stipulation of facts opinion burden_of_proof as a general_rule the notice_of_deficiency is entitled to a presumption of correctness and the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the internal_revenue_code code for the burden to shift however the taxpayer must comply with the substantiation and recordkeeping requirements as provided in the code and cooperate with the commissioner see sec_7491 although petitioners claimed that sec_7491 applies petitioners failed to introduce sufficient evidence to shift the burden to respondent nonetheless our findings in this case are based on a preponderance_of_the_evidence see 124_tc_244 ada tax_credit sec_44 is included in calculating the general_business_credit pursuant to sec_38 sec_38 and b sec_44 provides a disabled_access_credit for an eligible_small_business the amount of this credit is equal to percent of the eligible_access_expenditures of an eligible_small_business that exceed dollar_figure but that do not exceed dollar_figure for the year sec_44 therefore in order to claim the disabled_access_credit a taxpayer must demonstrate that the taxpayer is an eligible_small_business for the year in which the credit is claimed and the taxpayer has made an eligible_access_expenditure during that year if the taxpayer cannot fulfill both of these requirements the taxpayer is not eligible to claim the sec_44 credit for that year eligible_small_business is defined as any person that had gross_receipts of not more than dollar_figure million for the preceding_taxable_year or not more than employees during the preceding year and elects the application of sec_44 for the year sec_44 eligible_access_expenditure is defined as an amount_paid or incurred by eligible small businesses for the purpose of complying with the americans with disabilities act of ada publaw_101_336 104_stat_327 sec_44 such expenditures include amounts paid_or_incurred for the purpose of removing architectural communication physical or transportation barriers that prevent a business from being accessible to or usable by individuals with disabilities to provide qualified interpreters or other effective methods of making aurally delivered materials available to individuals with hearing impairments to acquire or modify equipment or devices for individuals with disabilities or to provide other similar services modifications materials or equipment see sec_44 eligible_access_expenditures however do not include expenditures that are unnecessary to accomplish such purposes see sec_44 additionally eligible_access_expenditures do not include amounts that are paid_or_incurred for the purpose of removing architectural communication physical or transportation barriers that prevent a business from being accessible to or usable by individuals with disabilities with respect to any facility first placed_in_service after date see sec_44 petitioners contend that they are eligible to claim the disabled_access_credit under sec_44 because they had an eligible_small_business and their investment in the program was an eligible_access_expenditure respondent contends among other things that a subscription to the program is not necessary to comply with the ada and thus is not an eligible_access_expenditure pursuant to sec_44 in order for an expenditure to qualify as an eligible_access_expenditure within the meaning given that term by sec_44 the expenditure must have been made to enable an eligible_small_business to comply with the applicable_requirements under the ada arevalo v commissioner supra 117_tc_32 title iv of the ada requires each common carrier providing telephone voice transmission services to provide throughout the area in which it offers service telecommunications relay services u s c sec c telecommunications relay services is defined as telephone transmission services that provide the ability for an individual who has a hearing impairment or speech impairment to engage in communication by wire or radio with a hearing individual in a manner that is functionally equivalent to the ability of an individual who does not have a hearing impairment or speech impairment to communicate using voice communication services by wire or radio such term includes services that enable two-way communication between an individual who uses a tdd or other nonvoice terminal device and an individual who does not use such a device u s c sec a tty supersedes the term tdd c f_r sec_64 congress further directed the federal communications commission fcc to enforce these provisions and to a establish functional requirements guidelines and operations procedures for trs b establish minimum standards that shall be met c require that trs operate every day for hours per day d require that users of trs pay rates no greater than the rates paid for functionally equivalent voice communication services with respect to such factors as the duration of the call the time of day and the distance from point of origin to point of termination e prohibit relay operators from failing to fulfill the obligations of common carriers by refusing calls or limiting the length of calls that use trs f prohibit relay operators from disclosing the content of any relayed conversation and from keeping records of the content of any such conversation beyond the duration of the call and g prohibit relay operators from intentionally altering a relayed conversation u s c sec d and e as mentioned supra all states utilize trs and follow the aforementioned requirements since congress mandated the adoption of trs by common carriers any place with a telephone is currently in compliance with the ada petitioners argue that the program is an alternative to trs and provides improvements to trs however as we have stated previously if the expenditure was not made to enable compliance with the ada then the expenditure does not qualify for credit under sec_44 fan v commissioner supra pincite in this case petitioners’ subscription to the program did not enable them to comply with the ada--they already were in compliance with the ada through the use of trs therefore the cost of the program is not an eligible_access_expenditure within the meaning of sec_44 and consequently they do not qualify for the disabled_access_credit respondent’s determination is sustained because we conclude that petitioners’ subscription to the program does not constitute an eligible_access_expenditure it is unnecessary for us to decide whether petitioners’ activities constituted an eligible_small_business or the proper valuation of the program to reflect the foregoing decision will be entered for respondent
